MEMORANDUM OPINION
                                        No. 04-11-00921-CR

                                          David GIFFORD,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR3550
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 11, 2012

DISMISSED

           David Gifford entered into a plea bargain with the State, pursuant to which he pleaded

nolo contendere to the offense of indecency with a child. The trial court imposed sentence in

accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record

establishes the punishment assessed by the court does not exceed the punishment recommended

by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record also
                                                                                     04-11-00921-CR


appears to support the trial court’s certification that David Gifford does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

       On February 9, 2012, we gave appellant notice that the appeal would be dismissed unless

a written consent to appeal and an amended trial court certification showing he has the right to

appeal have been made part of the appellate record by March 12, 2012. See TEX. R. APP. P.

25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on

merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for

publication). A written consent to appeal and an amended trial court certification showing David

Gifford has the right to appeal have not been filed. We therefore dismiss this appeal. TEX. R.

APP. P. 25.2(d).

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-